DETAILED ACTION
 	Claims 1-21 are allowed. This is in response to Applicant’s Appeal Brief filed on February 1, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Timothy Gale Reg. 75648 on August 23, 2022.

The only claims 11 and 16 have been amended as follows: 

11. (Currently Amended) A system for managing access to a plurality of data files, the system comprising: 
 	a processor; 
 	at least one physical storage module coupled to the processor, the at least one physical storage module storing the plurality of data files and a data protection module; 
 	wherein the processor is configured by the data protection module to: 
identify a plurality of protected data files in the plurality of data files stored  on the at least one physical storage module, wherein the plurality of data files stored on the at least one physical storage module includes the plurality of protected data files and a plurality of unprotected data files, and wherein each protected data file in the plurality of protected data files is stored on the at least one physical storage module in an encrypted format; 
associate each of the protected data files stored on the at least one physical storage module with a protected file identifier; 
intercept a file access request from a requesting process instance operating on the processor, the requesting process instance being an execution of an application program on the computer system, wherein the file access request includes file identifying information corresponding to a particular data file in the plurality of data files; 
identify the particular data file from the file identifying information; 
determine that the particular data file is one of the protected data files by identifying the associated protected file identifier; 
determine an authorization level of the requesting process instance based on a process authorization level of a corresponding process determined by accessing a configuration map stored on the at least one physical storage module that defines authorization levels of a plurality of processes; 6 7042735Appl. No. 15/728,914 Response Dated November 10, 2021 
authenticate the requesting process instance, wherein authenticating the requesting process instance comprises determining whether the requesting process instance is an unmodified genuine instance of the application program; and 
provide the requesting process instance with a level of access to the particular data file based on the determined authorization level of the requesting process instance, the level of access to the particular data file being granted only to the authenticated requesting process instance, wherein the requesting process instance is authenticated prior to providing the requesting process instance with the level of access.

 	16. (Currently Amended) The system of claim 11, wherein, for each of at least one protected data file, the processor is configured by the data protection module to: associate that protected data file with the protected file identifier by storing that protected data file in a file location within a predefined file directory area on the at least one physical storage module; wherein the protected file identifier for that protected data file is the predefined file directory area.

 					Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
 	After further search and consideration, Examiner concedes Applicant’s arguments are persuasive. Therefore, claims 1, 11 and 21 and their respective dependent claims are allowed. Note that Applicant agrees to an amendment to claims 11 and 16 to avoid software interpretation.
	The closest art is Pub 20170185790 (hereinafter Gauda) which discloses a process for accessing a protected file where an access authorization command is allowed for a certain access authorizations (Fig. 12 and par. [0108]-[0111]). However, Gauda singly or in combination does not disclose all features as recited in claims 1, 11 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Inquiry Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432